In a
negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Kings County, dated January 14, 1976, which denied her motion to extend her time to serve a complaint and for leave to file a notice of claim nunc pro tunc. Order affirmed, without costs or disbursements. Plaintiff’s suit would be barred under former section 50-e of the General Municipal Law because the notice of claim was served two days late and she did not move within one year for an extension of time to serve the notice of claim. It also appears that plaintiff’s suit is barred under section 50-e as it presently reads (see L 1976, ch 745, § 2), because a court would lack the power to grant an extension beyond the applicable period of limitation, one year and 90 days (see General Municipal Law, § 50-i). The accident upon which this action is based occurred in 1967. Under the circumstances, Special Term properly denied the motion, which was made in September, 1975. Shapiro, Acting P. J., Titone, Hawkins and O’Connor, JJ., concur.